W-/5
                               ELECTRONIC RECORD




COA#       03-13-00302-CR                        OFFENSE:        19.03


STYLE:     Mario Gamez v. The State of Texas     COUNTY:         Travis

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:    147th District Court


DATE: 6/11/15                    Publish: NO     TC CASE #:      D-l-DC-13-904036




                        IN THE COURT OF CRIMINAL APPEALS



STYLE:   Mario Gamez v. The State of Texas            CCA#:          <tt¥-fS
         PRO sSfc                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE:      fllO'/lzf/r                                SIGNED:                           PC:_

JUDGE:       CM WA^s&X-                               PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD